Title: General Orders, 25 August 1780
From: Washington, George
To: 


					
						Head Quarters Tean Neck [N.J.] Friday, August 25th 1780
						
							Parole Warsaw 
							 Countersigns N: T.Watchword Bravery
						
					
					[Officers] For the Day Tomorrow[:] Brigadier General Patterson[,] Lieutenant Colonels Sill[,] Holdridge[,] Brigade Major White.
					[Officer] For Guard[:] Major Torrey
					As it is not an unusual thing for Soldiers in an engagement to expend their Ammunition at too great a distance, to do much execution and then make the want of it a plea to quit the field of action the General enjoins in very earnest terms upon all officers to use their utmost endeavours to prevent this Practice, nor is the want of ammunition to be an excuse even if it cannot be supplied—The soldiers who are without it are to depend upon their Bayonets ’till the Conflict is decided—This order is to be frequently read to the men that none of them may hereafter plead ignorance in Excuse for their disobedience of it.
					The unsoldierly and dangerous practice of firing Guns in the Camp and its vicinity is again revived—The General does not suspect old Soldiers can be guilty of so unmilitary a practice but attributes it to the new Levies who may do it through ignorance—The commandg officers of Corps are to be attentive therefore in seeing that the orders against it are read to them and the Guards are particularly charged to see these orders executed.
				